Name: Commission Implementing Regulation (EU) NoÃ 23/2012 of 11Ã January 2012 approving a non-minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Dauno (PDO))
 Type: Implementing Regulation
 Subject Matter: marketing;  Europe;  processed agricultural produce;  consumption
 Date Published: nan

 13.1.2012 EN Official Journal of the European Union L 9/5 COMMISSION IMPLEMENTING REGULATION (EU) No 23/2012 of 11 January 2012 approving a non-minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Dauno (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006 and in application of Article 17(2) thereof, the Commission has examined Italys application for the approval of an amendment to the specification for the protected designation of origin Dauno registered under Commission Regulation (EC) No 1107/96 (2), as amended by Regulation (EC) No 2325/97 (3). (2) Since the amendment in question is not minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission published the amendment application in the Official Journal of the European Union (4) as required by the first subparagraph of Article 6(2) of that Regulation. As no statement of objection pursuant to Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, the amendment should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendment to the specification published in the Official Journal of the European Union regarding the name in the Annex to this Regulation is hereby approved. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 2012. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ L 322, 25.11.1997, p. 33. (4) OJ C 129, 30.4.2011, p. 15. ANNEX Foodstuffs listed in Annex I to Regulation (EC) No 510/2006: 1.5. Oils and fats ITALY Dauno (PDO)